DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 5 and 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation which states, in part, "…generate a logistics schedule based on the efficiency score…”. However, Claim 1 does not recite any efficiency score. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites, in part, “…using at least a computing device communicative coupled to the network…”. However, the claim does not mention any network prior to this limitation. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests replacing “the network” with “a network”, or the like, to mitigate this issue.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 

Step 1: Claims 1-20 are directed to statutory categories, namely machines (claims 1-9 and 20), a process (claims 10-19).

Step 2A, Prong 1: Claims 1, 10 and 20 in part, recite the following abstract idea: 
…A system comprising… receive a plurality of environmental data associated with a worksite…; extract at least one identifier associated with a component of the worksite from the plurality of environmental data; identify an operational threshold based on the plurality of environmental data; determine, based on the identifier, whether the component exceeds the operational threshold; and transmit a notification based on the determination [Claim 1],
…A method comprising… receiving a plurality of environmental data associated with a worksite…; identifying… at least one identifier associated with a component of the worksite from the plurality of environmental data; identifying…an operational threshold associated with the component based on the plurality of environmental data; determining… whether the component exceeds the operational threshold based on the identifier; and transmitting… a notification based on the determination [Claim 10],
…A worksite safety system including… storing a plurality of vital measurement data… storing a plurality of environmental measurement data… storing a plurality of tool measurement data; …receive a first input… the first input being a vital measurement; compare the first input with the vital measurement data…; determine that the first input is outside a standard range for the vital measurement based on comparison;5Attorney Docket No.: 21.RYE E.03 receive a second input… the second input being one of an environmental measurement and a tool measurement; compare the second input with the corresponding environmental measurement data… or the corresponding tool measurement data…; determine the second input is outside a standard range based on the comparison; identify a safety condition based on a coincidence of the first input and the second input each being outside a standard range; and transmit an alert based on the identified safety condition [Claim 20].

Dependent claims 2-9 and 11-19 recite limitations relative to the independent claims, including, for example: 
…associated with a plurality of nodes… [Claim 2],
…wherein the plurality of environmental data comprises at least one of a temperature, an atmospheric humidity, an air quality measurement, an operational status, a windspeed, a biometric reading, a movement, a change of movement, an audio input, or a toxins reading [Claim 3],
…determine an efficiency score associated with the component based on the plurality of environmental data [Claim 4],
…generate a logistics schedule based on the efficiency score and the plurality of environmental data [Claim 5],
…store training data that comprises a plurality of training instances, wherein each of the plurality of training instances includes a plurality of feature values and a label that indicates whether the training instance pertains to the component; …to train a classification model based on the training data [Claim 8],
…notify a first responder based on an alert indicating the identifier exceeding the operational threshold is a hazard associated with the worksite [Claim 9].

These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, determining operational parameters exceed a threshold and transmitting a notification is considered to be steps for managing personal behavior as well as following rules or instructions. As such, claims 1, 10 and 20 are directed to concepts identified as abstract ideas.
The limitations of the dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims also recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1, 10 and 20 only recite the following additional elements – 
…a plurality of sensors; a computing device communicatively coupled to the plurality of sensors, wherein the computing device includes a non-transitory memory storing an executable code and a hardware processor executing the executable code… from one or more of the plurality of sensors… [Claim 1],
…from one or more of a plurality of sensors; …using at least a computing device communicative coupled to the network…; …using the computing device…; …using the computing device…; …using the computing device… [Claim 10],
…a computer system comprising: a non-transitory memory storing an executable code, a vital measurement database… at least one of an environmental measurement database… and a tool measurement database…; and a hardware processor executing the executable code to: receive a first input from a first sensor…; …stored in the vital measurement database; 5Attorney Docket No.: 21.RYE E.03receive a second input from a second sensor…; …stored in the environmental measurement database… stored in the tool measurement database… [Claim 20].

The dependent claims recite the following new additional elements:
…wherein the computing device is… communicatively coupled via a network [Claim 2],
…wherein the plurality of sensors comprises at least one of a camera, a scanner, an accelerometer, a gyroscope, a microphone, a thermometer, a measurement device, a transducer, a pressure switch, a capacitance switch, an electrochemical detector, a semiconductor measurer, an air quality sensor, wind speed sensor, a pressure sensor, or a photo sensor [Claim 6],
…wherein the component is at least one of an individual, a safety equipment, a computing device, and a utility equipment… [Claim 7],
…use one or more machine learning techniques to train a classification model… [Claim 8].

The sensors, computing devices, databases, network and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP examples:
iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application
 vii. Providing historical usage information to users while they are inputting data, in order to improve the quality and organization of information added to a database, because "an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality," BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018);
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP examples: 
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 
iii. A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016).
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1, 10 and 20 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
…a plurality of sensors; a computing device communicatively coupled to the plurality of sensors, wherein the computing device includes a non-transitory memory storing an executable code and a hardware processor executing the executable code… from one or more of the plurality of sensors… [Claim 1],
…from one or more of a plurality of sensors; …using at least a computing device communicative coupled to the network…; …using the computing device…; …using the computing device…; …using the computing device… [Claim 10],
…a computer system comprising: a non-transitory memory storing an executable code, a vital measurement database… at least one of an environmental measurement database… and a tool measurement database…; and a hardware processor executing the executable code to: receive a first input from a first sensor…; …stored in the vital measurement database; 5Attorney Docket No.: 21.RYE E.03receive a second input from a second sensor…; …stored in the environmental measurement database… stored in the tool measurement database… [Claim 20].
These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. 
As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 9-12, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yarlagadda et al., U.S. Publication No. 2018/0089976 [hereinafter Yarlagadda].


Regarding Claim 1, Yarlagadda anticipates …A system comprising: a plurality of sensors (Yarlagadda, ¶ 8, FIG. 1 is a schematic diagram of a multi-sensor system according to an embodiment)

    PNG
    media_image1.png
    546
    423
    media_image1.png
    Greyscale

a computing device communicatively coupled to the plurality of sensors, wherein the computing device includes a non-transitory memory storing an executable code and a hardware processor executing the executable code to: receive a plurality of environmental data associated with a worksite from one or more of the plurality of sensors (Id., ¶ 47, Any of the systems and methods disclosed herein can be carried out on a computer or other device comprising a processor, such as the communication device 150, the data analytics server 102, any of the sensors 152, 154, and/or the database 120 of FIG. 1. FIG. 2 illustrates a computer system 280 suitable for implementing one or more embodiments disclosed herein such as the acquisition device or any portion thereof. The computer system 280 includes a processor 282 (which may be referred to as a central processor unit or CPU) that is in communication with memory devices including secondary storage 284, read only memory (ROM) 286, random access memory (RAM) 288, input/output (I/O) devices 290, and network connectivity devices 292), (Id., ¶ 4, a method of limiting noise damage to an individual comprises: receiving, by an ototoxicity application stored in a non-transitory memory and executed on a processor, a plurality of exposure values for a plurality of chemicals in an area (discloses receiving a plurality of environmental data)), (Id., ¶ 11, a workplace safety system may allow a plurality of sensors associated with environmental, location, and biometric information to be used to provide an integrated safety solution for one or more workers… data from fixed and/or mobile sensors can be used to detect chemical components of an environment, environmental conditions (e.g., temperature, pressure, wind speed, wind direction, etc.), vibration levels, noise levels, biometric parameters (e.g., heart rate, body temperature, respiration rate, etc.), location (e.g., including 2-dimensional and/or 3-dimensional position), and the like);
extract at least one identifier associated with a component of the worksite from the plurality of environmental data (Id., ¶ 11, data from fixed and/or mobile sensors can be used to detect chemical components of an environment, environmental conditions (e.g., temperature, pressure, wind speed, wind direction, etc.), vibration levels, noise levels, biometric parameters (e.g., heart rate, body temperature, respiration rate, etc.), location (e.g., including 2-dimensional and/or 3-dimensional position), and the like. The resulting data can be relayed through a communication module to a server, where the data can be combined to provide an overall view of a workers risk factor (discloses extracting an identifier associated with a component of the worksite from the environmental data));
identify an operational threshold based on the plurality of environmental data (Id., ¶ 31, the exposure application 112 can perform the determination of the potential ototoxic effects. In some embodiments, a separate ototoxicity application 114 may work alone or in combination with the exposure application 112 to determine the dynamic threshold. When an ototoxicity application 114 is used, the ototoxicity application 114 may access information in the interaction data store 124 to determine the identity of various ototoxic conditions such as chemical compounds, environmental parameters (e.g., temperature, pressure, etc.), and physiological parameters (e.g., age, medical conditions, baseline hearing levels, and the like) as well as one or more correlations for determining the effects of exposure to the ototoxic conditions on the allowable noise exposure levels. The ototoxicity application 114 may also access the worker data store 122 to retrieve personal information about each individual such as current medications, hereditary conditions associated with hearing loss, other medical data, current PPE being used, and the like. In some embodiments, baseline hearing levels can be measured initially and/or over time to determine a baseline hearing level for determination of the threshold);
determine, based on the identifier, whether the component exceeds the operational threshold; and transmit a notification based on the determination (Id., ¶ 35, In order to enforce this policy, the sensors may detect compliance with the PPE requirements and/or use location determinations in order to monitor the exposure of an individual to a noise level above the individualized threshold (discloses determining whether the component exceeds the threshold). If the policy is violated, an alert can be sent to the individual (discloses transmitting a notification) (e.g., using a graphical user interface on the safety communicator 150) and/or a management application 116 to alert a supervisor to a potential safety violation. Corrective action can then be taken based on the alerts).

Regarding Claim 2, Yarlagadda anticipates …the system of claim 1…
Yarlagadda further anticipates …wherein the computing device is associated with a plurality of nodes communicatively coupled via a network (Id., ¶ 15, In the system 100, the network 160 may be the Internet representing a worldwide collection of networks and gateways (discloses computing device associated with a plurality of nodes coupled via a network) that use the Transmission Control Protocol/Internet Protocol (TCP/IP) suite of protocols to communicate with one another. In some embodiments, the system 100 may also be implemented as a number of different types of networks such as, for example, an intranet, a local area network (LAN), or a wide area network (WAN). FIG. 1 is intended as an example and not as an architectural limitation for varying embodiments).

Regarding Claim 3, Yarlagadda anticipates …the system of claim 1…
Yarlagadda further anticipates …wherein the plurality of environmental data comprises at least one of a temperature, an atmospheric humidity, an air quality measurement, an operational status, a windspeed, a biometric reading, a movement, a change of movement, an audio input, or a toxins reading (Id., ¶ 11, data from fixed and/or mobile sensors can be used to detect chemical components of an environment, environmental conditions (e.g., temperature, pressure, wind speed, wind direction, etc.), vibration levels, noise levels, biometric parameters (e.g., heart rate, body temperature, respiration rate, etc.), location (e.g., including 2-dimensional and/or 3-dimensional position), and the like).

Regarding Claim 6, Yarlagadda anticipates …the system of claim 1…
Yarlagadda further anticipates …wherein the plurality of sensors comprises at least one of a camera, a scanner, an accelerometer, a gyroscope, a microphone, a thermometer, a measurement device, a transducer, a pressure switch, a capacitance switch, an electrochemical detector, a semiconductor measurer, an air quality sensor, wind speed sensor, a pressure sensor, or a photo sensor (Yarlagadda, ¶ 13, While the same equipment may be used without sensor data, the use of multiple sensors (e.g., environmental sensors such as wind direction, wind speed, atmospheric pressure sensors, temperature sensors along with chemical sensors and worker location sensors) may allow different equipment to be used).

Regarding Claim 7, Yarlagadda anticipates …the system of claim 1…
Yarlagadda further anticipates …wherein the component is at least one of an individual, a safety equipment, a computing device, and a utility equipment, and wherein the component is associated with the worksite (Yarlagadda, ¶ 21, The risk value can be determined based on a base case for an individual without any PPE, or in some embodiments, an individual's PPE selection can be stored in the worker data store 122 and included in the determination of the risk value. Using the plurality of sensor readings (with or without the PPE considerations) to arrive at the risk value may allow a workers current risk to be evaluated and communicated to each worker).

Regarding Claim 9, Yarlagadda anticipates …the system of claim 1…
Yarlagadda further anticipates …wherein the computing device is further configured to notify a first responder based on an alert indicating the identifier exceeding the operational threshold is a hazard associated with the worksite (Yarlagadda, ¶ 26, The application may then receive data from each of the PPE devices, and store the data locally on the device. The application may also transfer the data to a cloud storage network via a cellular network. Additionally, the application may communication the combined data from all of the PPE devices to the central monitoring station. The application may automatically receive data from the PPE devices and send the data to the data analytics server 102. Additionally, the application may be operable to send messages or calls to other safety communicators associated with other individuals if needed, such as in an alarm or emergency situation), (Id., ¶ 35, the sensors may detect compliance with the PPE requirements and/or use location determinations in order to monitor the exposure of an individual to a noise level above the individualized threshold. If the policy is violated, an alert can be sent to the individual (e.g., using a graphical user interface on the safety communicator 150) and/or a management application 116 to alert a supervisor to a potential safety violation. Corrective action can then be taken based on the alerts).

Regarding Claim 10, Yarlagadda anticipates …A method comprising: receiving a plurality of environmental data associated with a worksite from one or more of a plurality of sensors (Yarlagadda, ¶ 47, Any of the systems and methods disclosed herein can be carried out on a computer or other device comprising a processor, such as the communication device 150, the data analytics server 102, any of the sensors 152, 154, and/or the database 120 of FIG. 1. FIG. 2 illustrates a computer system 280 suitable for implementing one or more embodiments disclosed herein such as the acquisition device or any portion thereof. The computer system 280 includes a processor 282 (which may be referred to as a central processor unit or CPU) that is in communication with memory devices including secondary storage 284, read only memory (ROM) 286, random access memory (RAM) 288, input/output (I/O) devices 290, and network connectivity devices 292), (Id., ¶ 4, a method of limiting noise damage to an individual comprises: receiving, by an ototoxicity application stored in a non-transitory memory and executed on a processor, a plurality of exposure values for a plurality of chemicals in an area (discloses receiving a plurality of environmental data)), (Id., ¶ 11, a workplace safety system may allow a plurality of sensors associated with environmental, location, and biometric information to be used to provide an integrated safety solution for one or more workers… data from fixed and/or mobile sensors can be used to detect chemical components of an environment, environmental conditions (e.g., temperature, pressure, wind speed, wind direction, etc.), vibration levels, noise levels, biometric parameters (e.g., heart rate, body temperature, respiration rate, etc.), location (e.g., including 2-dimensional and/or 3-dimensional position), and the like);
identifying, using at least a computing device communicative coupled to the network, at least one identifier associated with a component of the worksite from the plurality of environmental data (Id., ¶ 11, data from fixed and/or mobile sensors can be used to detect chemical components of an environment, environmental conditions (e.g., temperature, pressure, wind speed, wind direction, etc.), vibration levels, noise levels, biometric parameters (e.g., heart rate, body temperature, respiration rate, etc.), location (e.g., including 2-dimensional and/or 3-dimensional position), and the like. The resulting data can be relayed through a communication module to a server, where the data can be combined to provide an overall view of a workers risk factor (discloses extracting an identifier associated with a component of the worksite from the environmental data));
identifying, using the computing device, an operational threshold associated with the component based on the plurality of environmental data (Id., ¶ 31, the exposure application 112 can perform the determination of the potential ototoxic effects. In some embodiments, a separate ototoxicity application 114 may work alone or in combination with the exposure application 112 to determine the dynamic threshold. When an ototoxicity application 114 is used, the ototoxicity application 114 may access information in the interaction data store 124 to determine the identity of various ototoxic conditions such as chemical compounds, environmental parameters (e.g., temperature, pressure, etc.), and physiological parameters (e.g., age, medical conditions, baseline hearing levels, and the like) as well as one or more correlations for determining the effects of exposure to the ototoxic conditions on the allowable noise exposure levels. The ototoxicity application 114 may also access the worker data store 122 to retrieve personal information about each individual such as current medications, hereditary conditions associated with hearing loss, other medical data, current PPE being used, and the like. In some embodiments, baseline hearing levels can be measured initially and/or over time to determine a baseline hearing level for determination of the threshold);
determining, using the computing device, whether the component exceeds the operational threshold based on the identifier; and transmitting, using the computing device, a notification based on the determination (Id., ¶ 35, In order to enforce this policy, the sensors may detect compliance with the PPE requirements and/or use location determinations in order to monitor the exposure of an individual to a noise level above the individualized threshold (discloses determining whether the component exceeds the threshold). If the policy is violated, an alert can be sent to the individual (discloses transmitting a notification) (e.g., using a graphical user interface on the safety communicator 150) and/or a management application 116 to alert a supervisor to a potential safety violation. Corrective action can then be taken based on the alerts).

Regarding claims 11-12, 15-16 and 18 these claims recite limitations substantially similar to those in claims 2-3, 6-7 and 9 respectively, and are rejected for the same reasons as stated above.

Regarding Claim 19, Yarlagadda anticipates …the method of claim 11…
Yarlagadda further anticipates …wherein determining whether the component exceeds the operational threshold based on the identifier further comprises: applying, via the computing device, an adjustment action to the component via at least one node of the plurality of nodes (Yarlagadda, ¶ 37, the ototoxicity application 114 may determine the dynamic threshold and the sound level generated within a PPE, for example by a communication device speaker or other noise source, can be dynamically adjusted to avoid exceeding the threshold. For example, the noise sensor placed at or near one or both ears can be used to provide a measure of an actual sound exposure level. The noise contribution of any such speaker or noise source can then be directly monitored. The volume of the speak and/or noise source can then be dynamically adjusted to avoid the total noise level at the ear exceeding a threshold. If the sound level would be adjusted below an audibly detectable level, a visual warning may be generated to indicate that an individual should leave an area to receive instructions or otherwise use additional hearing protection).

Regarding Claim 20, Yarlagadda anticipates …A worksite safety system including a computer system comprising: a non-transitory memory storing an executable code, a vital measurement database storing a plurality of vital measurement data and at least one of an environmental measurement database storing a plurality of environmental measurement data and a tool measurement database storing a plurality of tool measurement data (Yarlagadda, ¶ 47, Any of the systems and methods disclosed herein can be carried out on a computer or other device comprising a processor, such as the communication device 150, the data analytics server 102, any of the sensors 152, 154, and/or the database 120 of FIG. 1. FIG. 2 illustrates a computer system 280 suitable for implementing one or more embodiments disclosed herein such as the acquisition device or any portion thereof. The computer system 280 includes a processor 282 (which may be referred to as a central processor unit or CPU) that is in communication with memory devices including secondary storage 284, read only memory (ROM) 286, random access memory (RAM) 288, input/output (I/O) devices 290, and network connectivity devices 292), (Id., ¶ 4, a method of limiting noise damage to an individual comprises: receiving, by an ototoxicity application stored in a non-transitory memory and executed on a processor, a plurality of exposure values for a plurality of chemicals in an area (discloses receiving a plurality of environmental data)), (Id., ¶ 11, a workplace safety system may allow a plurality of sensors associated with environmental, location, and biometric information to be used to provide an integrated safety solution for one or more workers… data from fixed and/or mobile sensors can be used to detect chemical components of an environment, environmental conditions (e.g., temperature, pressure, wind speed, wind direction, etc.), vibration levels, noise levels, biometric parameters (e.g., heart rate, body temperature, respiration rate, etc.), location (e.g., including 2-dimensional and/or 3-dimensional position), and the like), (Id., ¶ 31, In some embodiments, baseline hearing levels can be measured initially and/or over time to determine a baseline hearing level for determination of the threshold. The individuals may provide the worker data to the worker data store 122 prior to their presence within the facility. For example, workers can provide background medical information before starting their employment, before each shift, or at some other time (discloses vital measurement database)), (Id., ¶ 16, the data analytics server 102 is configured to receive sensor data such as ambient chemical concentrations, biometric data, environmental data, and/or location data associated with a worker and/or one or more sensors and process the data to provide information to the worker and/or decision makers at a facility. The data analytics server 102 is in communication with a database 120 (discloses environmental measurement database) that serves to store information used within the system 100);
and a hardware processor executing the executable code to: receive a first input from a first sensor, the first input being a vital measurement (Id., ¶ 11, data from fixed and/or mobile sensors can be used to detect chemical components of an environment, environmental conditions (e.g., temperature, pressure, wind speed, wind direction, etc.), vibration levels, noise levels, biometric parameters (e.g., heart rate, body temperature, respiration rate, etc.), location (e.g., including 2-dimensional and/or 3-dimensional position), and the like);
compare the first input with the vital measurement data stored in the vital measurement database; determine that the first input is outside a standard range for the vital measurement based on comparison (Id., ¶ 32, The acceptable noise level can then be compared with an individual's current position using position information from the safety communicator and a noise level at the individual's ear and/or ambient noise levels to determine if the individual is being exposed to a noise level above a dynamic threshold);
receive a second input from a second sensor, the second input being one of an environmental measurement and a tool measurement (Id., ¶ 13, While the same equipment may be used without sensor data, the use of multiple sensors (e.g., environmental sensors such as wind direction, wind speed, atmospheric pressure sensors, temperature sensors along with chemical sensors and worker location sensors) may allow different equipment to be used. For example, if the lower exposure level is below a threshold, a respirator may not be needed);
compare the second input with the corresponding environmental measurement data stored in the environmental measurement database or the corresponding tool measurement data stored in the tool measurement database; determine the second input is outside a standard range based on the comparison (Id., ¶ 13, environmental sensors can be used to predict the environmental exposure of workers in an area of a facility based on the wind direction and speed, ambient chemical levels, etc. For example, workers performing a procedure in a plant may be exposed to a chemical level above a threshold at the job site during a first shift as a result of a first wind direction);
identify a safety condition based on a coincidence of the first input and the second input each being outside a standard range (Id., ¶ 30, ototoxicity refers to the property of being toxic to the ear, which can result in reversible or temporary hearing loss, or in some cases irreversible or permanent hearing loss. Various ototoxic conditions exist that can result in a lowering of the threshold for a noise exposure that can result in temporary and/or permanent hearing loss. The ototoxic conditions can comprise certain chemical exposures that can lower the threshold for the exposure to noise at which hearing loss occurs (discloses coincidence of vital and environmental inputs being outside a standard range). For example, some pharmaceutical compositions can result in a reduced noise level threshold at which hearing loss occurs. The ototoxic conditions can also comprise other environmental chemical exposures such as exposures to organic solvents such as toluene, styrene, and/or xylene can lower the noise level exposure threshold at which hearing loss (discloses safety condition) occurs);
and transmit an alert based on the identified safety condition (Id., ¶ 31, the noise level can be measured at or near one or both ears of an individual and compared to an ambient noise level to determine if the proper noise reduction is being achieved by the hearing protection. If the hearing protection is insufficient, additional PPE can be suggested, warnings can be generated).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yarlagadda in view of Mollicone et al., U.S. Publication No. 2012/0203464 [hereinafter Mollicone].

Regarding Claim 4, Yarlagadda anticipates …the system of claim 1…
While suggested in ¶¶ 11 and 19-20, Yarlagadda does not explicitly disclose …wherein the computing device is further configured to determine an efficiency score associated with the component based on the plurality of environmental data.
However, Mollicone discloses  …wherein the computing device is further configured to determine an efficiency score associated with the component based on the plurality of environmental data (Id., ¶ 69, Fatigue level range of interest 110a may be provided by the user, retrieved from a database, received from a computer, and/or the like. Fatigue level range of interest 110a may comprise a single fatigue value (e.g., a discrete value from within a set of discrete or continuous fatigue level values) or a range of fatigue values. Optional activity classifications 110b, 110c represent additional filtering criteria for the selection steps 103, 104. These include but are not limited to activity type, activity environment, and any other classification upon which one set of activity occurrences may be distinguished from another).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the hazard sensor and threshold elements of Yarlagadda to include the logistic schedule and efficiency score elements of Mollicone in the analogous art of contextual performance metrics for the assessment of fatigue-related incidents.
The motivation for doing so would have been to improve the ability to “assist operational managers and/or other users to assess the risk and cost of fatigue-related incidents relative to operational activities conducted within a particular fatigue-level range” (Mollicone, ¶ 4), wherein such improvements would benefit Yarlagadda’s method to “provide for better personal safety as a result of real time or near real time updates, improved productivity through the processing of multiple types of data, and better worker compliance with safety protocols by providing real time or near real time monitoring of personal protective equipment use, qualifications, and training for a variety of activities” [Mollicone, ¶ 4, Yarlagadda, ¶ 11].

Regarding Claim 5, Yarlagadda anticipates …the system of claim 1…
While suggested in ¶¶ 11 and 19-20, Yarlagadda does not explicitly disclose …wherein the computing device is further configured to generate a logistics schedule based on the efficiency score and the plurality of environmental data.
However, Mollicone discloses  …wherein the computing device is further configured to generate a logistics schedule based on the efficiency score and the plurality of environmental data (Mollicone, ¶ 66, an individual profile can be created to accomplish one or more of the following non-limiting objectives: i) predict future fatigue levels when the profile is provided to one or more of the foregoing mathematical fatigue models; ii) reduce fatigue levels generally or at specific key intervals (when an important or safety sensitive task will be performed) by using individualized fatigue countermeasures that are optimally timed and correctly dosed; iii) reduce the risk that fatigue will result in a critical task error by providing education about task scheduling (e.g., education material may advise to avoid safety-sensitive tasks during periods when fatigue is predicted to be highest; iv) Reduce the risk of fatigue related task error by changing the task operating procedures (e.g., when an individual is fatigue they will usually be able to compensate by slowing down the tempo of the task to maintain requisite accuracy; iv) reduce the risk of error by knowing a co-worker's or team members' fatigue-risk level so that the individual can provide additional support to compensate (e.g., a manager using the profile to schedule additional coffee breaks, to bring in additional workplace resources, or to reassign tasks to less fatigued individuals)), (Id., ¶ 69, Fatigue level range of interest 110a may be provided by the user, retrieved from a database, received from a computer, and/or the like. Fatigue level range of interest 110a may comprise a single fatigue value (e.g., a discrete value from within a set of discrete or continuous fatigue level values) or a range of fatigue values. Optional activity classifications 110b, 110c represent additional filtering criteria for the selection steps 103, 104. These include but are not limited to activity type, activity environment, and any other classification upon which one set of activity occurrences may be distinguished from another).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the hazard sensor and threshold elements of Yarlagadda to include the logistic schedule and efficiency score elements of Mollicone in the analogous art of contextual performance metrics for the assessment of fatigue-related incidents for the same reasons as stated for claim 4.

Regarding Claims 13-14, these claims recite limitations substantially similar to those in claims 4-5, respectively, and are rejected for the same reasons as stated above.



Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yarlagadda in view of Grant et al., U.S. Publication No. 2021/0182748 [hereinafter Grant].

Regarding Claim 8, Yarlagadda anticipates …the system of claim 1…
While suggested in ¶¶ 11 and 22, Yarlagadda does not explicitly disclose …wherein the computing device is further configured to: store training data that comprises a plurality of training instances, wherein each of the plurality of training instances includes a plurality of feature values and a label that indicates whether the training instance pertains to the component (Id., ¶ 30, The process shown in FIG. 4 involves an artificial intelligence system for training a classifier within a database of training data and a modeling system for building a classification model based on the training data (discloses training instances). The database has a binary classification for each entity and binary tokens indicating whether or not one or more indicators about the entity are true (discloses label indicating whether the training instance pertains to the component));
use one or more machine learning techniques to train a classification model based on the training data (Id., ¶ 30, The classification model is based on a tempered indication of the tokens. The tempered indication is a ratio of a weighted sum of the tokens for each entity divided by a tempering factor for each of the entities. The tempering factor is a function of the unweighted sum of the tokens for each entity. Thus the tempering factor will reduce the tempered indication when large numbers of low weight tokens are present so that the model does not over predict the probability of an entity being in the classification), (Id., ¶ 18, The internal data may include safety compliance, environmental conditions, personnel health conditions, personnel geospatial monitoring, and public safety and risk data points to analyze risk metrics for a machine learning algorithm to output real-time workplace hazard scores for worker notification and safety intervention. The external data points are utilized to cross-check and enhance internal data for efficiency and accuracy to further validate the workplace hazard score to minimize incident frequency and severity), (Id., Fig. 4, figure depicts an artificial intelligence system for training a classifier).

    PNG
    media_image2.png
    602
    497
    media_image2.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the hazard sensor and threshold elements of Yarlagadda to include the efficiency score and machine learning elements of Grant in the analogous art of workplace risk determination and scoring.
The motivation for doing so would have been to improve the ability to “communicate lessons learned and opportunities for safety improvement” (Grant, ¶ 77), wherein such improvements would benefit Yarlagadda’s method to “provide for better personal safety as a result of real time or near real time updates, improved productivity through the processing of multiple types of data, and better worker compliance with safety protocols by providing real time or near real time monitoring of personal protective equipment use, qualifications, and training for a variety of activities” [Grant, ¶ 77, Yarlagadda, ¶ 11].

Regarding Claims 17, this claim recites limitations substantially similar to those in claim 8, and is rejected for the same reasons as stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Samson et al., U.S. Publication No. 2020/0042915 discloses a collaboration system for construction management utilizing shared computing platforms.
Stenning et al., U.S. Publication No. 2021/0012266 discloses an augmented management system and method.
Chang et al., U.S. Publication No. 2019/0283247 discloses management of biomechanical achievements.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624